DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  Qin and Meng appear to be the closest prior arts on record. Regarding independent claims 1 and 14, Qin discloses a method extracting multi-scale multi-resolution contextual information regardless of the size of the input feature maps and comprising residual blocks at different stages that are able to capture and fuse both richer local and global contextual information in each stage without degrading feature map resolution. Meng discloses a method that includes processing a digital image with an encoder-decoder neural network comprising a plurality of convolutional layers classified into a downsampling stage and an upsampling stage, and a multi-scale context aggregating block configured to aggregate multi-scale context information of the digital image and employed between the downsampling stage and the upsampling stage. However, cited references as a whole, either alone or in combination do not teach or suggest the allowable subject matter or the claimed limitations in combination with the rest of the independent claims, such as, inter alia, wherein the individual decoding stage comprises a merging module and a decoding block, the merging module being arranged to merge the first and second input feature maps to form a merged feature map, the decoding block being arranged to decode the merged feature map to give the output 
Claims 2-5 and 8-13 are dependent upon claim 1. Claims 15-20 are dependent upon claim 14. These claims are allowable for at least the same reasons given for independent claims 1 and 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        
/PING Y HSIEH/Primary Examiner, Art Unit 2664